Citation Nr: 0321974	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  96-48 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
otitis media with hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
March 1971.  Service records show the appellant is in receipt 
of the Combat Infantry Badge and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The September 1996 rating decision, in part, denied service 
connection for a right knee disorder.  Service connection was 
granted for otitis media with hearing loss, and a 
noncompensable rating evaluation was assigned for this 
disability.


REMAND

Regarding his claim for service connection for a right knee 
disability, the veteran contends that he sustained an injury 
to his knee during service when a mine exploded.  On VA 
compensation and pension examination, conducted in April 
2003, the right knee was evaluated and a diagnostic 
impression of degenerative arthritis of the right knee was 
referenced.  The examiner indicated, however, the veteran's 
medical records were not made available for review in 
conjunction with this examination and an opinion regarding 
etiology was not rendered at that time.  Also, the April 2002 
audiological examination conducted at a VA outpatient clinic 
indicates that the veteran's hearing loss has worsened.  The 
Board is aware that the veteran has undergone several 
audiological evaluations during the course of his appeal.  
However, in view of the April 2002 findings a current 
examination for compensation purposes is warranted.


Accordingly, this matter is REMANDED for the following 
actions:

1  The RO is requested to obtain any 
additional treatment records from the VA 
facility in Tuskegee, Alabama covering the 
period from June 2002 to the present.

2.  A VA examination of the ears should be 
conducted in order to determined the severity 
of the hearing loss and otitis media.  In 
addition to an audiological evaluation, any 
other specialized testing deemed necessary 
should be performed. The claims folder must 
be made available to the examiner for review 
before the examination.

3.  The claims file should be forwarded to 
the examining physician who conducted the 
April 2003 VA examination, for an addendum 
regarding the etiology of the right knee 
disability.  In the event that the same 
physician who conducted the examination in 
April 2003 is not available, then the RO 
should arrange for another VA orthopedist to 
review the veteran's claims folder.  In 
conjunction with the review of the claims 
file, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the veteran's right knee 
disorder is related to the incident during 
service when he sustained trauma to his knee.  
A complete rationale for any opinion 
expressed should be included in the medical 
report.  If the examiner indicates that 
additional tests, examinations or studies are 
necessary, they should be conducted.  A 
complete rationale for all opinions expressed 
should be included in the examination report.

4.  The RO should thereafter readjudicate the 
claims, to include consideration of 
38 U.S.C.A. § 1154 (West 2002) and 38 C.F.R. 
§ 4.86 (2002).  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for response.

The claims file should then be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
matter.  The veteran need take no action unless notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




